

117 S2969 IS: Federal Courts of Appeals Modernization Act
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2969IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Sullivan (for himself, Ms. Murkowski, Mr. Crapo, Mr. Daines, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish a Commission on Structural Alternatives for the Federal Courts of Appeals.1.Short titleThis Act may be cited as the Federal Courts of Appeals Modernization Act.2.EstablishmentThere is established a Commission on Structural Alternatives for the Federal Courts of Appeals (in this Act referred to as the Commission).3.Membership(a)CompositionThe Commission shall be composed of 5 members who shall be appointed by the Chief Justice of the United States.(b)AppointmentThe members of the Commission shall be appointed not later than 30 days after the date of enactment of this Act.(c)VacancyAny vacancy in the Commission shall be filled in the same manner as the original appointment.(d)ChairThe Commission shall elect a chair and vice chair from among its members.(e)QuorumThree members of the Commission shall constitute a quorum.4.DutiesThe Commission shall—(1)study the present division of the United States courts of appeals, with particular references to the United States Court of Appeals for the Ninth Circuit; and(2)submit to the President and Congress a report on the recommendations of the Commission with respect to changes in circuit boundaries or structure as may be appropriate for the expeditious and effective disposition of the caseload of the United States courts of appeals, consistent with fundamental concepts of fairness and due process.5.Commission personnel matters(a)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to $300 for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.(b)Travel expensesEach member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates not greater than those described in section 456 of title 28, United States Code.6.Staff(a)Executive directorThe Commission may appoint an Executive Director who shall be compensated at a rate not greater than the daily equivalent of the annual rate of basic pay prescribed for a position at GS–15 of the General Schedule for each day (including travel time) during which the Executive Director is engaged in the performance of the duties of the Commission.(b)StaffThe Executive Director, with the approval of the Commission, may appoint and fix the compensation of such additional personnel as the Executive Director determines necessary, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that a rate of pay fixed under this subsection may not exceed the annual maximum rate of basic pay for a position above GS–15 of the General Schedule under section 5108 of title 5, United States Code.(c)Experts and consultantsThe Executive Director may procure by contract the temporary or intermittent services of experts or consultants in accordance with section 3109 of title 5, United States Code, at rates for individuals that are not greater than the daily equivalent of the annual rate of basic pay for a comparable position paid under the General Schedule.(d)ServicesThe Administrative Office of the United States Courts shall provide administrative services, including financial and budgeting services, to the Commission on a reimbursable basis. The Federal Judicial Center shall provide necessary research services to the Commission on a reimbursable basis.7.InformationThe Commission may request from any department, agency, or independent instrumentality of the United States any information and assistance the Commission determines necessary to carry out its functions under this Act. Each such department, agency, and independent instrumentality may provide such information and assistance to the extent permitted by law when requested by the chair of the Commission.8.Study and report(a)StudyNot later than 300 days after the first date on which a quorum of the Commission is present, the Commission shall conclude a study on the issues described in section 4(1).(b)ReportNot later than 60 days after the date by which the Commission is required to conclude the study under subsection (a), the Commission shall submit to the President and Congress the report required under section 4(2).9.TerminationThe Commission shall terminate 90 days after the date on which the Commission submits the report described in section 8(b).10.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary, not to exceed $1,000,000, to carry out this Act, to remain available until expended.